[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                JUNE 19, 2008
                              No. 07-15037                    THOMAS K. KAHN
                          Non-Argument Calendar                   CLERK
                        ________________________

                          Agency No. A98-862-782

RAZMIK HAKHVERDYAN,


                                                                      Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                    Respondent.


                        ________________________

                   Petition for Review of a Decision of the
                        Board of Immigration Appeals
                        _________________________

                               (June 19, 2008)

Before TJOFLAT, BLACK and HULL, Circuit Judges.

PER CURIAM:

     Razmik Hakhverdyan petitions for review of the Board of Immigration
Appeals’ (BIA) decision affirming the Immigration Judge’s (IJ) order denying his

application for asylum, withholding of removal, and relief under the United

Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading

Treatment or Punishment (“CAT”). After review, we deny Hakhverdyan’s petition

for review.

                                   I. BACKGROUND

       On September 19, 2004, Hakhverdyan, a native of Iran and citizen of

Armenia, entered the United States without being admitted or paroled.1 On July 1,

2005, Hakhverdyan filed an application for asylum, withholding of removal and

CAT relief, claiming persecution in Armenia because of his nationality and

political opinion. On December 16, 2005, the government issued a notice to

appear charging Hakhverdyan with being an alien in the United States having not

been admitted or paroled, pursuant to 8 U.S.C. § 1182(a)(6)(A)(i).

A.     Asylum Application

       According to his application, Hakhverdyan worked in Armenia as an English

teacher. In 2003, during the presidential election between then-president Robert

Kocharyan and Stephan Demirchyan, Hakhverdyan supported Demirchyan. Prior

to the election, the school principal where Hakhverdyan worked confronted him



       1
       Hakhverdyan used a fraudulent Lithuanian passport to fly to Paris, France and then to
Mexico. From Mexico, Hakhverdyan entered the United States by car.
                                             2
about his voting choice and told him that, as a government employee, he was

expected to vote for Kocharyan and would be paid $200 for doing so. After

Kocharyan was re-elected, Hakhverdyan was called to the principal’s office and

fired because he had disobeyed the order to vote for Kocharyan.

      Because many considered Kocharyan’s re-election to be the result of fraud,

Hakhverdyan and others protested to force Kocharyan to resign. During one

demonstration on April 12, 2004, police used stun grenades and electric shock

equipment against protesters. Police injured, arrested and detained Hakhverdyan

for three days. During detention, Hakhverdyan was subjected to physical and

mental abuse, called a Moslem dog and foreigner, and his life was threatened. At

one point, a guard put a unloaded gun to Hakhverdyan’s head and said, “I will kill

you here like a dog,” and pulled the trigger. On the third day, Hakhverdyan was

told that if he signed a paper saying that he was a hooligan and had disrespected

the president, he would be released. After release, Hakhverdyan received

threatening phone calls. Because he felt his life was in danger, Hakhverdyan fled

Armenia.

      Attached to Hakhverdyan’s application were these documents: (1) a copy of

his Armenian passport; (2) an excerpt from his Labor Book, together with an

English translation, stating that Hakhverdyan was fired in March 2003; (3) a copy

of a false Lithuanian passport; (4) copies of his travel documents to Mexico; (5) a
                                          3
copy of a Human Rights Watch article discussing arrests and police violence

against political opposition supporters in Armenia; (6) a statement regarding his

residency in Alpharetta, Georgia since January 2005; and (7) excerpts from his

Armenian passport showing validity through May 9, 2006.

B.    Country Reports and Other Documentation

      The record before the IJ included the 2004 and 2005 Country Reports on

Human Rights Practices for Armenia. The 2004 Country Report indicated (1) that

in March and April 2004, Armenian authorities had denied the opposition parties

requests for permits to hold rallies and demonstrations, and (2) nonetheless, small

rallies took place without government interference. The Report noted that,

between April 13 and April 15, 2004, the police had detained and questioned

persons involved in April 12 and 13, 2004 protest rallies and used flash grenades,

water cannons and batons to disperse hundreds of protestors who blocked a major

city street for more than eight hours. In June 2003, a new law took effect that

lifted the requirement of obtaining a government permit to organize rallies or

demonstrations, although there are still limitations to location. According to the

Report, in the area of political rights, there were reports of harassment to

opposition supporters, but no reports of punitive job dismissals.

      The 2005 Country Report indicated (1) there were no reports of politically

motivated arrests resulting in continued detention at year’s end, (2) there were no
                                           4
reports of political prisoners, and (3) although the law provided that the

government could interfere with illegal rallies and demonstrations, again, it did not

interfere with small rallies that took place without permission.

      The record also contained an Amnesty International 2005 Report on

Armenia, which stated that, on April 13, 2004, police used water cannons and stun

grenades on protestors calling for Kocharyan’s resignation. According to the

Report, most of the activists were detained for up to 48 hours and were beaten and

ill-treated at the police station. The report noted that Edgar Arakelian, an

opposition activist at the April 13, 2004 demonstration, was arrested and admitted

hitting a police officer with an empty plastic bottle, although Arakelian claimed he

acted in self-defense after the officer hit him and broke his front teeth. Arakelian

was sentenced to 18 months’ imprisonment in May 2004 and served a third of his

sentence before being released.

      Hakhverdyan submitted several articles discussing police interference with

the opposition demonstrations on or around April 12, 2004. One article, dated

April 12, 2004, stated that opposition supporters were stopped from approaching

Kocharyan’s residence by police wearing riot gear who were ready to use water

cannons, tear gas and stun grenades and that the demonstrators and the police were

in a standoff. Another article, dated April 13, 2004, stated that police had broken

up the demonstration overnight by charging the participants with truncheons, water
                                           5
cannons and stun grenades and that opposition leaders and activists had been

rounded up in raids and arrested. Approximately thirty people were treated for

injuries resulting from clashes with the police, although some people were

avoiding seeking treatment for fear of police reprisals.

C.       IJ Hearing

         At the hearing, Hakhverdyan testified that, although he attended

demonstrations supporting Demirchyan, he was not a member of any political

party. Hakhverdyan was told that if he voted for Kocharyan that he would get a

raise in his teacher salary. Hakhverdyan voted for Demirchyan. Because the vote

in the first election was very close, a second election was held. When the school

found out that Hakhverdyan had voted for Demirchyan in the first election, it cut

his teaching hours. After the second election, the school’s director told

Hakhverdyan that he was fired because “we are satisfying the way of your teaching

and the student they don’t like you.” Hakhverdyan was told he was being fired

because “you didn’t come to your senses” which he took as a comment about his

voting. Hakhverdyan said that two other teachers who voted for Demirchyan were

fired.

         At the April 12 demonstration attended by Hakhverdyan, the demonstrators

walked toward the president’s house at midnight, shaking police cars as they went.

At some point, all the lights in the street were turned off, and cars with water
                                            6
cannons came and squirted the demonstrators with water. The military arrived and

caused an explosion that Hakhverdyan described as a bright light accompanied by

a loud noise that caused people not to be able to hear. The explosion shot small

bits of plastic around that injured people. Hakhverdyan stated that he was hit by

the plastic pieces, and, although he was not severely injured, the plastic burned.

Hakhverdyan attempted to come to the aid of another and was beaten on his back

and legs with a baton, tied up and taken to the police station.

      Upon arrival, police searched Hakhverdyan, took his money and cell phone

and questioned him about his political affiliation. The police told Hakhverdyan

that he was being arrested because he was part of an illegal demonstration, and

thus a hooligan, and told him to sign a document which said as much.

Hakhverdyan refused. Hakhverdyan was detained in a very dark, wet room with

metal bunk beds and no mattresses. During the course of his detention, he was

kicked by several police officers, and questioned repeatedly. When Hakhverdyan

told the police that it was a calm demonstration and that some of the participants

were dancing and singing, an officer put a gun to Hakhverdyan’s head and told him

“now dance and sing.” Although Hakhverdyan was given food, the police beat

him and did not let him use the bathroom. Prior to releasing Hakhverdyan, police

accused him of hitting a police officer with a bottle, and, when he was being

handcuffed, pulling the police officer’s shirt. Further, the police implied that they
                                           7
were going to harm Hakhverdyan because he had touched a police officer’s

uniform. When Hakhverdyan asked about his money and cell phone, he was told

that maybe he was drunk and did not remember what happened to them.

      After being released, Hakhverdyan, with the help of his brother and friends,

was able to get a fake Lithuanian passport and travel to Paris. From Paris,

Hakhverdyan flew to Mexico, where he stayed for about ten days before entering

the United States. Hakhverdyan believed he would be arrested if deported to

Armenia because he had fled the country illegally.

      During cross-examination, Hakhverdyan explained that his Armenian and

Lithuanian passports, although issued ten years apart, contain the same picture

because he had extra photos. The government then asked Hakhverdyan, in light of

the fact that he was carrying around passport photos and several pages were

missing from the Armenian passport, why one should believe that his Armenian

passport was authentic. Hakhverdyan explained that he cut out several pages after

his nephew had drawn on them.

D.    Decisions of the IJ and the BIA

      The IJ denied Hakhverdyan’s asylum application. The IJ found that

Hakhverdyan lacked credibility after considering his “demeanor, candor,

responsiveness, and the rationality and internal consistency and inherent

persuasiveness of his testimony.” Specifically, the IJ found it troubling that
                                          8
Hakhverdyan was unable to answer simple “yes or no” questions and that his

hearing testimony with regard to the April 12 demonstration and his arrest was

considerably more detailed than the statement attached to his asylum application or

his statements to the Asylum Office in his credible fear interview. The IJ stated

that he had reviewed all of Hakhverdyan’s supplemental documentation and noted

the following inconsistencies: (1) in Hakhverdyan’s application statement,

Hakhverdyan did not provide details about his injuries or harm that occurred to

him during the police interference with the April 12 demonstration; (2) in that

statement, Hakhverdyan said that the police used stun grenades and electric shock

equipment; however, at the hearing, he testified that the police used water cannons

and an explosive device that shot small pieces of plastic; (3) although Hakhverdyan

testified that an officer held a gun to his head, he did not indicate that the trigger

was pulled, as he had in his application statement; (4) although Hakhverdyan stated

in his application statement that he received threatening phone calls after he was

released, he failed to mention such calls in his hearing testimony; (5) Hakhverdyan

testified at the hearing that police had taken his money and cell phone, but failed to

note this in his application statement; and (6) Hakhverdyan stated for the first time

at the hearing that he was accused of hitting a police officer with a bottle. As to

this last inconsistency, the IJ noted that the 2005 Amnesty International report

contained a similar account of an arrested demonstrator who admitted hitting a
                                            9
police officer with a plastic bottle.

       The IJ noted that Hakhverdyan presented no corroborating letters or

statements from others who helped him. The IJ also found that Hakhverdyan had

not established his identity and noted Hakhverdyan’s two passports with the same

picture.

       Alternatively, the IJ concluded that, even if he accepted Hakhverdyan’s

testimony as true, Hakhverdyan had not established past persecution. Specifically,

the IJ determined that Hakhverdyan’s termination from his job and treatment by

the police for participating in an illegal demonstration did not rise to the level of

persecution. The IJ also concluded that Hakhverdyan had not shown a well-

founded fear of future persecution. Finally, the IJ determined that, even if

Hakhverdyan had established eligibility for asylum, he would deny asylum in the

exercise of discretion because of Hakhverdyan’s use of fraudulent passports.

       Hakhverdyan appealed to the BIA. The BIA affirmed and adopted the IJ’s

decision. As to Hakhverdyan’s credibility, the BIA agreed that the missing pages

from Hakhverdyan’s passport were “sufficient to call into question his identity.”

The BIA agreed that the evidence was insufficient to show that Hakhverdyan had

suffered past persecution. The BIA stated that Hakhverdyan’s alleged

mistreatment “was not so severe as to constitute persecution” and that

Hakhverdyan had not shown that the mistreatment was on account of a protected
                                           10
ground.

       Hakhverdyan filed this petition for review.2

                                     II. DISCUSSION

       On appeal, Hakhverdyan argues that the IJ erred in finding that he was not

credible.3 An applicant for asylum has the burden to show, with specific and

credible evidence, either past persecution or a well-founded fear of future

persecution on account of a protected ground. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284, 1287 (11th Cir. 2001); 8 U.S.C. § 1158(b)(1)(B)(i)-(ii). In

determining whether the applicant has sustained his or her burden, the IJ may

weigh the credibility of the applicant’s testimony along with other evidence in the

record. 8 U.S.C. § 1158(b)(1)(B)(ii). Hakhverdyan’s application was filed on

July 1, 2005, and thus is governed by the REAL ID Act’s new law regarding




       2
         Because the BIA’s decision adopted the IJ’s decision, we review the orders of both the
BIA and the IJ. Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). We review factual
determinations regarding whether an applicant is eligible for asylum or withholding of removal
under the substantial evidence test. Id. at 1283-84. Under the substantial evidence test, “we
must find that the record not only supports reversal, but compels it.” Mendoza v. U.S. Att’y
Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). A credibility determination, like any other fact
finding, may not be overturned unless the record compels it. Forgue v. U.S. Att’y Gen., 401
F.3d 1282, 1287 (11th Cir. 2005).
       3
        Hakhverdyan’s appeal brief identifies as an issue whether the BIA erred in adopting and
affirming the IJ’s decision. However, the brief fails to offer any argument on this issue.
Accordingly, Hakhverdyan has abandoned the issue on appeal. See Greenbriar, Ltd. v. City of
Alabaster, 881 F.2d 1570, 1573 n.6 (11th Cir.1989) (deeming issue waived where party failed to
include substantive argument and only made passing reference to the issue in appeal brief).
                                                11
credibility determinations.4 Section 1158(b)(1)(B)(iii) states:

       Considering the totality of the circumstances, and all relevant factors,
       a trier of fact may base a credibility determination on the demeanor,
       candor, or responsiveness of the applicant or witness, the inherent
       plausibility of the applicant’s or witness’s account, the consistency
       between the applicant’s or witness’s written and oral statements
       (whenever made and whether or not under oath, and considering the
       circumstances under which the statements were made), the internal
       consistency of each such statement, the consistency of such statements
       with other evidence of record (including the reports of the Department
       of State on country conditions), and any inaccuracies or falsehoods in
       such statements, without regard to whether an inconsistency,
       inaccuracy, or falsehood goes to the heart of the applicant’s claim, or
       any other relevant factor. There is no presumption of credibility,
       however, if no adverse credibility determination is explicitly made,
       the applicant or witness shall have a rebuttable presumption of
       credibility on appeal.

8 U.S.C. § 1158(b)(1)(B)(iii). Thus, the IJ may make an adverse credibility

determination based on the “totality of the circumstances” and deny an asylum

claim based on inconsistencies, inaccuracies and falsehoods contained in the

evidence without regard to whether they go to the heart of the claim. Id.

       “An IJ’s denial of asylum relief . . . can be supported solely by an adverse

credibility determination, especially if the alien fails to produce corroborating

evidence.” Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1231 (11th Cir. 2006).



       4
        In 2005, the REAL ID Act of 2005 amended 8 U.S.C. § 1158, changing the law
regarding credibility determinations. See Pub. L. No. 109-13, § 101(a)(3), 119 Stat. 231, 303
(2005). The amendment to § 1158(b) took effect on May 11, 2005, the date of enactment, and
apply to applications of asylum and withholding of removal filed after that date. See id.
§ 101(h)(2), 119 Stat. at 305.
                                               12
However, the IJ must consider all the evidence submitted by the applicant,

including any documentation. Forgue, 401 F.3d at 1287. The IJ must make an

explicit credibility finding and offer “specific, cogent reasons for the finding.”

Chen, 463 F.3d at 1231. If the IJ makes an explicit credibility finding, the

applicant bears the burden to show that the finding is not supported by specific,

cogent reasons or by substantial evidence. Id. When the IJ identifies an

applicant’s inconsistencies that are supported by the record, we “will not substitute

our judgment for that of the IJ with respect to its credibility findings.” D-

Muhumed v. U.S. Att’y Gen., 388 F.3d 814, 819 (11th Cir. 2004).

      Here, the IJ made an explicit adverse credibility finding and provided

specific, cogent reasons for finding Hakhverdyan not credible that are supported by

substantial evidence. Specifically, the IJ emphasized the lack of detail in

Hakhverdyan’s application and statement to the Asylum Office in contrast to the

vivid detail at the hearing, the absence of corroborating documentation and

Hakhverdyan’s failure to establish his identity. The IJ also identified a number of

inconsistencies between Hakhverdyan’s application statement, his statement to the

Asylum Office and his testimony at the hearing. Contrary to Hakhverdyan’s

argument, the IJ was entitled to rely on inconsistencies in the record that did not go

to the “heart” of his claim. 8 U.S.C. § 1158(b)(1)(B)(iii). Additionally, the IJ was

permitted to, and did, base the credibility determination on Hakhverdyan’s
                                           13
demeanor, candor and responsiveness and the inherent plausibility of

Hakhverdyan’s account. See id. Accordingly, the IJ did not err in basing his

credibility finding on the inconsistencies identified in the order and was not

required to accept Hakhverdyan’s explanations for them. After review, we cannot

say that the record compels reversal of the IJ’s credibility determination.

      We also cannot say that the IJ erred in finding that Hakhverdyan failed to

establish his identity. Hakhverdyan traveled across Europe and into the United

States on a fraudulent Lithuanian passport and produced an Armenian passport that

had pages removed. Further, although the two passports were issued years apart,

they both contained the exact same picture of Hakhverdyan. Thus, there were

problems with both passports.

      Finally, Hakhverdyan produced little evidence corroborating the key aspects

of his persecution claim. See Yang v. U.S. Atty. Gen., 418 F.3d 1198, 1201 (11th

Cir. 2005) (“The weaker an applicant’s testimony, . . . the greater the need for

corroborative evidence.”). The record contains articles and country reports

indicating that there was a confrontation between police and demonstrators

opposing Kocharyan’s election on April 12 and 13, 2004, and that some of the

demonstrators were detained for a time and mistreated while in custody. However,

Hakhverdyan presented no evidence corroborating his claim that he was one of

those demonstrators or that he was detained and mistreated by police. Thus,
                                          14
Hakhverdyan’s documentation is insufficient to compel a conclusion that

Hakhverdyan is credible or that he suffered past persecution or has a well-founded

fear of future persecution.

       Accordingly, substantial evidence supports the determination of the IJ and

the BIA that Hakhverdyan failed to carry his burden to prove his refugee status for

asylum purposes.5 Because Hakhverdyan failed to carry his burden as to asylum,

he has likewise failed to meet the higher burden of proof for the withholding of

removal and CAT relief. See Al Najjar, 257 F.3d at 1292-93, 1303-04.

       PETITION DENIED.




       5
        We do not address the alternative findings that, even if Hakhverdyan’s allegations were
true, Hakhverdyan failed to show that the allegations rise to the level of past persecution or that
he has a well-founded fear of future persecution on account of his political opinion or national
origin.
                                                15